DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been considered by the examiner.

Status of the Claims
The response and amendment filed 11/24/2020 is acknowledged.
Claims 1-24 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 12-17 and 22-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Perdrizet, US 5955111.
Perdrizet teaches methods of protecting a mammal against injury caused by a noxious condition by administering zinc metal ions in sufficient quantity to provide partial or complete protection against injury caused by a noxious condition (Perdrizet, e.g., Abstract, claims 8-11). Noxious conditions are those which cause injury or damage to organs and include ischemia, reperfusion, hypothermia, hyperthermia, toxemia, oxygen or nutrient deprivation, heavy metal toxicity, ethanol toxicity, and superoxide radicals. See Perdrizet, e.g., c1:15-45. Dose will vary depending on pharmacodynamics, mode and route of administration, age, health and weight of patient, nature and extent of symptoms, etc., e.g., dosage may be 0.15 mg/kg (Perdrizet, e.g., c3:24-31). This dose is within the ranges recited in claims 2-4 and 21. Perdrizet teaches intravenous administration of a solution (Perdrizet, e.g., c3:32-60).
Applicable to claim 6: Perdrizet teaches treatment of surgical procedures (Perdrizet, e.g., c5:8-13).
Applicable to claim 9: Perdrizet teaches treatment of toxicity due to contrast materials (Perdrizet, e.g., c5:15-26).
Applicable to claims 12, 16 and 17: Perdrizet teaches administering 1 hour to 1 week prior to injury (Perdrizet, e.g., c3:15-23). There is significant overlap with each of the claimed ranges. 
Applicable to claim 14: Perdrizet teaches the chloride salt (Perdrizet, e.g., c2:60-63).
Applicable to claim 22: Perdrizet teaches the subject is a human (Perdrizet, e.g., c4: 3-11).
Applicable to claim 23: Perdrizet teaches wherein the organ is kidney (Perdrizet, e.g., c5:19-23). Perdrizet teaches wherein the organ is the heart (Perdrizet, e.g., c5:8-13). 
Perdrizet anticipates the subject matter of instant claims 1-6, 9, 12-17 and 22-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 11-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Zhou, Springer Plus, 5, 2016.
Perdrizet teaches a method according to claim 1, and teaches intravenous administration but does not expressly teach administering via peripheral or central vein.
Zhou teaches administration via peripheral venous administration has shown greater penetration of the blood brain barrier and suggests this route for treating hypoxic injury such as ischemic stroke (Zhou, pg. 8, conclusion; pg. 8, ¶ 1, ischemia and stroke). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to administer a solution containing zinc chloride in an effective amount via peripheral venous administration as suggested by Zhou with a reasonable expectation of success. Since Zhou suggests this route of administration may improve penetration of the blood brain barrier and access to the brain, the skilled artisan would have been motivated to use this technique to improve treatment for stroke with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Perdrizet suggests successful administration via intravenous administration and peripheral vein was a known method of intravenous administration. 
Accordingly, the subject matter of claims 1-6, 9, 11-17 and 22-23 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Claims 1-6, 9-10, 12-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Dobson, US 20130190264.
Perdrizet teaches a method according to claim 1, and teaches intravenous administration but does not expressly teach administering via perfusion to the organ.
However, this technique was a known route of administration as evident from the teachings of Dobson. Dobson teaches perfusion to the heart, e.g., amount of active is titrated directly to the organ, e.g., heart, using the patient’s own blood (Dobson, e.g., example 12 and 0153). This route was a known alternative to, or specific form of, intravenous administration. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method as understood from Perdrizet by administering the zinc containing composition via perfusion to the organ with a reasonable expectation of success. The skilled artisan would have been motivated to do so to improve control over the amount administered and to directly administer the composition to the organ which needs it as suggested by Dobson. The skilled artisan would have had a reasonable expectation of success since Perdrizet teaches the zinc composition may be administered by intravenous administration. 
Applicable to claim 8: Dobson teaches the technique for reducing injury to heart tissue during heart surgery, including, e.g., heart transplant surgery (Dobson, e.g., 0134). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method as understood from Perdrizet by administering the zinc containing composition to a subject undergoing surgery, e.g., organ transplant surgery as understood from Dobson with a reasonable expectation of success. The skilled artisan would have been motivated to practice the known method of Perdrizet for reducing tissue damage during ischemic/reperfusion situations, during organ transplant surgery since organ transplant surgery was a known risk for ischemic damage as evident from Dobson with a reasonable expectation of success.
Accordingly, the subject matter of claims 1-6, 8-10, 12-17 and 22-23 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.
 
Claims 1-9, 12-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Spada, US 20080207569 A1.
Perdrizet teaches a method according to claim 1, wherein the noxious insult is ischemia caused by surgical techniques, but does not expressly teach the ischemia occurs during resection of tumor or organ transplantation. 
However, organ transplantation or tumor resection were known causes of ischemia as understood from Spada, e.g., 0068.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method according to Perdrizet for ischemia wherein the ischemia is a result of organ transplant or tumor resection as suggested in Spada with a reasonable expectation of success. Since ischemia was known to occur due to organ transplant or tumor resection, the skilled artisan would have been motivated to practice the method of Perdrizet to prevent injury during these known surgical events which result in ischemia. The skilled artisan would have had a reasonable expectation of success since the method of Perdrizet was generally suggested for reducing injury due to ischemic events caused by surgical and medical techniques.
Accordingly, the subject matter of claims 1-9, 12-17 and 22-23 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claims 1-6, 9, 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Abdallah, J Cell Physiol, 233, 2018 (published 15 May 2018; cited on Applicant’s IDS dated 11/24/2020).
Perdrizet teaches a method according to claim 1, wherein the composition is administered prior to injury, generally from one hour to one week, which range is overlapping with the claimed time frame (Perdrizet, e.g., c3:15-23), but does not expressly teach administering zinc to the subject in multiple doses within 36 hours prior to the noxious insult. 
Abdallah teaches a similar method for preventing injury due to ischemia/reperfusion, where the method comprises administering zinc chloride to attenuate endoplasmic reticulum stress, autophagy and inflammation after renal I/R via significantly increasing the activity of antioxidant enzymes and glutathione levels (Abdallah, e.g., Abstract). Administration of zinc chloride also correlated with a low induction of apoptosis and reduction of inflammation (Abdullah, e.g., Abstract). The method includes administering zinc as two distinct doses 24 hr and 30 min before ischemia (Abdullah, e.g., Abstract and pg. 8678, 2.2 Experimental Design). The study was intended to evaluate the effect of ischemic preconditioning with zinc chloride on renal I/R injury and found that pretreatment with zinc chloride induces a substantial reduction in ER stress and autophagy in ischemic kidneys with the additional benefits of reduced oxidative stress, reduced apoptosis, improved mitochondrial and inflammation parameters.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for reducing injury due to noxious insult, wherein the noxious insult is ischemia/reperfusion by administering two separate doses prior to the insult as suggested in Abdullah with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since to obtain the advantages suggested in Abdullah with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Abdullah suggests the zinc level in tissue correlates to the benefits observed. 
Accordingly, the subject matter of claims 1-6, 9, 12-23 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-6, 9, 12-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Rao, PLOS ONE, 12, 7, 2017.
Perdrizet teaches a method according to claim 1, wherein the composition is administered prior to injury, generally from one hour to one week, which range is overlapping with the claimed time frame (Perdrizet, e.g., c3:15-23), but does not expressly teach administering zinc to patients having kidney cancer or for treating ischemia due to kidney cancer. 
Rao teaches zinc preconditioning protects against ischemia reperfusion injury and should be useful in the management of renal cancer (Rao, e.g., pg. 13/15, ⁋ 1). Rao notes the effectiveness of the preconditioning depends on dose of zinc and the duration of ischemic conditions.
It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to modify a method as understood from Perdrizet by practicing the method for patients having renal cancer or preconditioning for ischemia caused by renal cancer management as suggested in Rao with a reasonable expectation of success. Since Rao teaches administering zinc may be used as an effective means in managing ischemia associated with renal cancer management, the skilled artisan would have been motivated to adopt the method of Perdrizet for zinc administration for patients suffering from renal cancer with a reasonable expectation of success. 
Accordingly, the subject matter of claims 1-6, 9, 12-17 and 22-24 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615